                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                8:19cr279
                                          )
      vs.                                 )
                                          )
ESTEBAN MORALES                           )                  ORDER
                                          )
                   Defendant.             )


      This matter is before the court on the defendant’s Unopposed Motion to Continue
[28]. Counsel is seeking additional time to resolve issues and prepare for trial. For
good cause shown,

      IT IS ORDERED that the defendant’s Unopposed Motion to Continue [28] is
granted, as follows:

      1. The jury trial, now set for December 17, 2019, is continued to March 24,
         2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and March 24, 2020, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: December 11, 2019.

                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
